 

Case 2:18-cv-11676-DML-DRG ECF No. 16 filed 02/12/20 PagelD.49 Page 1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
TIMOTHY HUFFMAN,
Case No. 18-11676
Plaintiff,
Hon. David M. Lawson
V. Magistrate Judge David R. Grand
GREAT LAKES CENTRAL

RAILROAD, INC.,

Defendant.

 

STIPULATED ORDER OF DISMISSAL
Upon the stipulation of the parties, and the Court being fully advised in the premises;
IT IS ORDERED that this matter is dismissed with prejudice, each party to bear
their own costs. This is a final order and closes the case.

avid M. Lawson
DAVID M. LAWSON

United States District Judge

 

Dated: February 12, 2020
So stipulated:

/s/ Benjamin J. Wilensky (P75302)
Counsel for Plaintiff

/s/ Michael D. Weaver (P43985)
Counsel for Defendant

 
